Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 1 of 28




    EXHIBIT P
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 2 of 28



Schulte Analytics LLC
150 Park Row Suite #G10-777
New York, NY 10007




Expert Report
January 29, 2018



 Expert Report in United States vs. Kaleil Isaza Tuzman and Omar
                   Amanat, 15 Cr. 536 (PGG)
                              By: Joshua Schulte
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 3 of 28

2

                                     I: Introduction
I am the founder and CEO of the consulting firm Schulte Analytics LLC. I was contacted and
retained by Omar Amanat to provide an expert report in the matter of United States v. Kaleil
Isaza Tuzman and Omar Amanat, 15 Cr. 536 (PGG). I was retained post-verdict on 1/19/18 due
to concerns of unusual and suspicious behavior on behalf of the FBI. Particularly, the expert
testimony of Special Agent Joel DeCapua.
I am familiar with the facts in this declaration, from either personal knowledge or from
documents that have been provided to me. Insofar as they are within my own knowledge, the
facts and matters in this declaration are true to the best of my knowledge and belief. I personally
examined all the evidence and transcripts myself.
My background is in software development and computer engineering. I received my B.S. in
electrical engineering from the University of Texas at Austin. I’ve worked for IBM as a system
administrator and at the National Security Agency (NSA) as a systems engineer. I then worked
for the Central Intelligence Agency (CIA) as a Technical Intelligence Officer (TIO); for 7 years I
worked as a software engineer within the CIA’s Engineering Development Group (EDG) where I
architected, designed, and developed malware targeting numerous state-sponsored adversaries
across the world. Primarily, I worked on Quick Reactions Capabilities (QRCs) in coordination
with the Counter Terrorism Center (CTC) against High-Value Targets (HVTs). My programing
expertise includes C, C++, C#, java as well as scripting languages such as python, perl, expect,
bash, etc. I’ve developed covert file systems and thus obtained an expertise in computer forensics
across most major operating systems and file systems. I also have expertise in network
engineering including proprietary communication protocols as well as custom implementations
and familiarity with many mainstream communication protocols as a means to probe for
vulnerabilities in design and each specific implementation itself. In addition to the development
and networking expertise, I also possess an expertise in reverse engineering of both criminal and
state-sponsored malware. As part of a yearly training program, I’ve taken numerous SANS
courses, most recently in reverse engineering, as well as attended many major conferences
including the yearly Blackhat/DEFCON. I have training and expertise in email analysis and
conducting social engineering attacks including spoofing emails; I have been involved in
operations regarding email spoofing and have reviewed thousands of both real and fraudulent
emails. I have a few certifications from various venders including Cisco’s CCNA, CCNA routing
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 4 of 28

3

and switching, and CCNA security. Finally, I possess an expertise in intrusion detection
systems and every major antivirus (AV) product and vendor in the world.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 5 of 28

4

                II: Concerns with FBI as Expert Witnesses
Although I’ve had an illustrious engineering career, I am new to consulting and expert testimony.
In my experience, most engineers do not gravitate towards the legal system because it involves
no engineering—no creation of new programs that gives us such euphoria; legal work is
incredibly boring (to ​me ​at least, thank God for those who take one for the team and do this as
their day job). However, I began work consulting in the legal system after my involvement in
another case where an FBI agent pretended to be a technical expert and gave fabricated and
technologically false testimony that inevitably resulted in the loss of liberty to an innocent
individual. The federal prosecutor lauded my expertise and made the following ringing
endorsement of my technical prowess:
       “Mr. Schulte’s identity is really tied to computers and electronic data […] He was
       employed as a senior software engineer for Bloomberg. Before that he worked several
       years for various government agencies, where he had similar roles. For over 6 years [he]
       was employed by the Central Intelligence Agency and he held positions, including
       technical development officer, and through that experience he gained expertise in
       computers, computer networks and the internet, and the vulnerabilities of the same. He is
       a highly sophisticated individual when it comes to computers [;] his identity is
       computers.”
       — Matthew J. Laroche (AKA The ROACH), Assistant United States Attorney in the
       Southern District of New York.
When I began on Mr. Amanat's case I was given the trial transcript and read the expert testimony
of a Joel DeCapua. Initially, I thought his testimony was a practical joke and I laughed as I read
through his expert opinion—but it was not a joke. I was horrified to learn that this unqualified
individual was permitted to spread disinformation and fallacious arguments regarding
technology, unchallenged, in the court of law. And so, I am here to set the record straight.
However, I would first like to present this letter to the court regarding my concern with FBI
expert witness testimony:
I have worked with the FBI extensively throughout my CIA career. We were frequently
consulted and contracted to develop their software tools, and we always considered them
amateur technical people at best—even their elite “cyber” unit rarely included engineers or
technical people. In fact, until recently the FBI has been reluctant to adapt with new technology.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 6 of 28

5

Today, the FBI has shifted towards “pseudo expertise” in which they embrace technology but
manipulate it for their own purposes—the FBI learn just enough to become dangerous. Literally,
the FBI’s ignorance of technology has cost civil liberty for innocent people as they spread
disinformation as ‘expertise’. We are facing a stealth constitutional crises—a malware of the
mind has entered and corrupted the justice system. Technology has advanced so rapidly that the
law and law enforcement are 5-10 years behind and unable to catch up. Into this chasm,
defendants, defense lawyers, judges, and juries are increasingly blindsided by the evolution of
innovative prosecutorial techniques based on faux forensics which are in turn nothing more than
speculative theories and in some cases blatant fabrications analogous to accusations of witchcraft
and wizardry. It is incredibly easy to google concepts and feign expertise to judges, who
themselves know nothing of technology. It is common in the FBI for an agent to enroll in a
rudimentary 2 week class on a topic and then be labeled the resident subject matter expert (SME)
on that topic. Indeed, that is exactly what happened in this case.
The only thing more alarming than DeCapua’s testimony is the fact that he is somehow
considered a top ‘Cyber’ expert within the FBI and Agent of the Year. The FBI are incapable of
testifying in a court of law as any expert because of the clear bias—you would never permit a
defendant to testify as an expert on his own case due to the obvious conflict of interest, but
somehow it’s okay for the FBI? The FBI, who are never impartial, who never tackle an issue as a
real scientist observing the scientific method—Research, proposed hypothesis, then tests of that
hypothesis that result in a conclusion and advance the respective field. The FBI, on the other
hand, write the conclusion first and then seek to manipulate, omit, and cherry pick data that
matches their conclusion; they then call this science and claim expertise. This could not be
further from the truth. Thus, the legal system must set a precedent and ban all FBI agents from
testifying as any sort of expert witness—force the government to consult an unbiased third party
just as the defense. There are now at least two innocent men sitting in prison due to FBI
malfeasance and the court’s failure to recognize this bias. The FBI and prosecution will do
anything and everything to secure a conviction and prison sentence regardless of the facts of the
case.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 7 of 28

6

                         III: Email 1: GX3553, GX3549
Let’s take a look at the first alleged fabricated email. It’s an email chain between the defendant
and multiple individuals. DeCapua speculates that the email from Kaleil Isaza Tuzman on
Friday, May 8, 2009 at 5:21 PM is fraudulent due to:
    1. “Facial abnormalities” including inconsistent “greater than” signs.
    2. Date times within the email appear inconsistent as later emails indicate times sent as
       before previous emails
    3. Inability to find this email form Tuzman in other recipient’s email
    4. Inconsistent message ID in this email with other emails
As I look at GX3549 and the raw email in totality I see nothing alarming or immediately
indicative of a forged email. I address each of the agent’s concerns below.
    1. “Facial abnormalities”​ people often look for patterns, but here the psychological and
       evolutionary need for explanation and relevance falls short as we find an imperfect,
       diverse system without symmetry. From my experience, what I see here is ordered chaos
       that is consistent within the email realm. The internet and email are old and archaic. The
       RFCs that govern email in particular were never intended to guarantee consistency or
       authenticity to email. For that, you need something like PGP and email signing, hashing,
       etc. But email on its own was never intended to be introduced in the court of law or stand
       up to rigorous tests for authenticity. Email was designed to provide virtual
       communication. The differing email clients, providers, and various implementations and
       designs are just that—incredibly diverse. The ‘greater than’ sign is a non-issue that can
       be explained by numerous possibilities including the most likely—That a different email
       client was used to send this email. Direct user intervention, either accidental or
       purposeful, is also possible; I often times will directly alter replied/forwarded messages
       to provide a more readable format or concise information. Furthermore the inconsistent
       ‘greater than’ signs actually persist following the 5:21 PM email so are all those emails
       fake too?

    2. Date-time issues. ​These people are actually communicating across multiple time zones
       from the east coast, west coast, and Dubai (according to the transcripts). These time
       differences will certainly explain the perceived time discrepancies. Note that the time
       discrepancies aren’t from the actual emails but are actually in the body of the email
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 8 of 28

7

       where each client inserts the local time in the response. I would expect these
       discrepancies to exist and they are consistent with emailing across time zones. Moreover,
       this time ‘issue’ exists throughout the email chain not just in the 5:21 PM email, which
       again is expected. For instance, the first email is claimed to have been received at 5/8/09
       at 1:33PM (by Kamal’s client, in his local time) and then Kamal responds at 5/8/09 at
       10:53 AM (by the next client and so on). Then 7:47PM, 1PM, etc. Clearly, we are seeing
       people in different time zones. To actually view the real times the emails were sent, you
       would just have to look at each individual email and view the email’s received time all
       relative to a single email client. If you find this all confusing, yes, the court debates it
       from 4013-4016 and again from 4392-4402. I can say from experience that many CIA
       technical operations have failed due to some date, time, or time zone issue. Needless to
       say, this perceived issue with the email is also refuted.

    3. Inability to find Tuzman email in other recipient accounts. ​Of the four, this is the
       only potentially interesting issue. That is, until you realize both other recipients had
       missing emails during this time. According to Amanant exhibit 18, Kaleil claims on May
       9, 2009 that his blackberry device wiped emails of several weeks and he attempts to have
       another individual forward him his own emails. His 5/8 10:21PM email was also amongst
       the missing emails. Also, on page 6641 it’s mentioned that Maiden had missing
       emails—his entire inbox—between 1/30 to 3/10 of 2009. Finally, all recipients
       acknowledge that the content of the email was accurate. The final two recipients on the
       email chain did in fact receive the email in a forward and maintain the email in their
       accounts according to the defense. And so, I also reject this perceived issue.

    4. GX 3556 Inconsistent message ID.​ This differing message ID for Kaleil’s 5/8/09 5:21
       PM email actually seems to validate my speculation mentioned in issue 1 that Kaleil used
       a different client to send this email. Each email client generates their own message ID
       format and so this different message ID indicates that he most likely used a different
       email client to send it—and thus this explains both the different message ID here in issue
       4 and the “facial abnormalities” described in issue 1. Also, I’d argue that if someone were
       to fake an email from Kaleil then they would most likely reuse one of his legitimate
       emails as a template which contain the ‘MI8NYCMAIL’ format. This, of course, is just
       speculation based on what I would view as a logical step in the email fabrication process.
       As someone who has spoofed many emails myself, any and all information gleaned from
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 9 of 28

8

       the target account is the most critical step—You don’t want discrepancies.
       Regardless, I find the use of a different email client the most likely scenario, and thus,
       issue 4 also refuted.
In summary, I find no evidence at all exists to even suggest that the 5:21PM email is fraudulent.
My professional opinion is that the email is authentic. I concur with Mr. Amanat's first expert
witness, Modesitt, of Alix Partners, in his testimony that the email is not fraudulent.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 10 of 28

9

                                 IV: DeCapua DEMO
DeCapua presents a technical demo to the judge and later the jury that amounts to a demo of how
to backup and restore emails. I think most people understand the basics of backing up and
restoring data so the only ‘new’ thing here is how it relates to email. In the demo, DeCapua uses
Apple Mail and clicks mailbox->“export mailbox” to export his mail to disk then modifies an
email and after deleting the originals from yahoo he clicks file->“import mailbox” and selects the
modified mailbox. The emails then appear on yahoo as if they were originals. It was a very
simple demo that showed a time-consuming, but simple concept. Personally, I have never seen
anything similar to this demo because I have never needed to restore any emails. Also, exploiting
something like this is absurd because it doesn’t actually accomplish anything to spoof an email
to yourself.
Anyway, DeCapua presents no evidence that this is what the defendant did to ‘fake’ the email
that we’ve already ruled is authentic. DeCapua presents this demo to the court and speculated the
defendant performed the same steps despite no empirical evidence to make such a bold
suggestion. He even suggests that the email would appear exactly like any real email and thus
fraudulent emails would be indistinguishable from authentic emails. Essentially, he argues all
emails in the world are conceivably fraudulent. Now, again, the designers of email never created
it with a purpose of authenticity in the courts. Email and its associated RFCs are designed with
the sole functionality of sending and receiving virtual communication. So, the existence of a
method for uploading email to an email provider doesn’t prove the defendant did anything. That
being said, I would personally be shocked to learn that yahoo or any other email provider would
allow a user to upload emails to their server in this manner without distinction (such as a ‘time of
upload field’ or other flag). This seems like an irresponsible feature that never should have been
implemented due to many security issues—not really the authenticity issue. But, assuming it
does exist—I haven’t tried to reproduce the demo and results myself—I would again be shocked
if the email provider doesn’t somehow flag these emails as foreign or imported. Therefore, I
reject DeCapua’s statements from page 3972: When asked what a search warrant would show,
DeCapua states matter-of-factly that it would show the altered emails. He never conducted this
experiment (to test what the search warrant would return) nor has he presented any evidence to
support it yet he blindly believes it regardless. I find this incredibly irresponsible and I reject his
speculatory dogma. DeCapua should have at least stated that he would “guess without any
evidence that the fake emails would be returned in a search warrant exactly as if they were real.”
I can make no assessment until his experiment is repeated and the results verified by a real
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 11 of 28

10

search warrant and comparison of the emails (which only the FBI can do). Based on my
expertise, I would speculate that some flag would indicate the emails were foreign. The existence
of such a flag would make the government’s entire argument moot as the alleged falsified email
clearly contained no such flag. Thus, this is another astounding example of how the FBI and
government are biased and incapable of following the scientific method required for expert
opinions.
Fearful of discovering that their hypothesis is false (which is all the experiment could show) and
that fraudulent emails are somehow differentiated on Yahoo's servers, they did not even
ATTEMPT the experiment. Instead, they lazily and unethically just ASSUMED the results
matched what they wanted. Incredible. As an engineer, as a scientist, and as a human being I am
insulted. The government recklessly touts an incomplete theory to accuse a man of a crime and
revoke his liberty. How difficult is it to fully test only a test that you can perform and report your
findings? So, with no evidence and no attempts at validation, the government submits a flawed,
incomplete theory (at BEST) as absolute fact.
Luckily, the court initially rejected DeCapua’s expert testimony as pure speculation since he
could not definitively state whether the emails were faked. However, this guided the prosecutors
and DeCapua for future testimony: if Decapua could come back with a more definitive assertion
then his testimony would be allowed. For reference, DeCapua’s initial, closed-court testimony
was given on 12/5/17 on pages 3933-4031. The defense’s expert, Clint Modessit testified to the
judge on 12/6 on pages 4371-4416.
Then, astonishingly, on the eve of summation, the prosecutor claims to have a breakthrough and
that DeCapua could testify that three different emails were definitively faked. The three emails
had almost nothing to do with the subject matter of the case, wire fraud, and the content of all
three emails were recalled by the government’s cooperating witness as accurate. In fact the three
emails were all final emails in threads and were emails sent from Omar—something unusual to
fake.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 12 of 28

11

                              V: Argument from Logic
Prior to discussing the technical arguments from the three emails that DeCapua claimed were
falsified I think it’s pertinent to look at the non-technical logical issues involved. In addition to
my engineering and computer expertise I also have an expertise in basic logic—from the
mathematics in discrete math and number theory to the digital logic in computing and broader
philosophical expertise. Basically, I see the issue of “fake” emails in this case as the following
parallel:
Investigators see what they assume is a dead body. They search for the murder weapon and begin
a vigorous and contentious debate about whether it’s the knife or scissors found at the scene.
Which is it?! Meanwhile, unbeknownst to anyone, the sleeping ‘victim’ wakes up and leaves for
work.
Let’s fully understand what is going on here. The FBI and AUSA are claiming that the defendant
directly fabricated entire emails, 3 at least, in which the content of each email was not only
entirely innocuous, but furthermore, entirely accurate information that each and every recipient
of the email recalls without question. One of the recipients—the only one to testify—even
recognized the allegedly fake emails as legitimate in court. ok... Not only that, but the emails
have nothing at all to do with the alleged wire fraud that this entire case is based on! Not only
THAT, but each of the three emails were final emails in their respective email chain, so the
alleged fraudulent email would have existed in only one place—the defendant’s sent box. D’OH!
Another parallel:
I call my grandma to tell her I will be in town for lunch next week. I then, secretly and
deceptively, create a fake email in which she is the sole recipient where I copy verbatim what
was said over the phone. I then upload the fake email to my sent box and wait patiently for any
inevitable FBI investigation. Once the FBI begin some random unrelated investigation, they will
find my fake email to my grandma and I will have successfully trolled them! muhahaha!
Step 1:​ Create fake email regarding real life events and upload to my sent box and wait
patiently……..
Step 2: ​???
Step 3:​ Profit!!!!!
     Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 13 of 28

12

It’s so absurd. Whether or not 3 random, innocuous emails which were never used as
evidence for or against the defendant are fake or not is entirely irrelevant.
Furthermore, is it even illegal for me to create fake emails and upload them to my own email?
Maybe I did this for fun or some scholastic purpose before I was ever accused of a crime? Later,
I'm accused of a crime and the fake emails I created years ago are used against me somehow, for
some random, unrelated alleged crime as consciousness of guilt.
It's illogical and inconceivable that anyone would fabricate 3 random emails in this manner.
     Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 14 of 28

13

                    VI: Attacks on DeCapua as an expert
DeCapua is not an expert of any technological concept by any stretch of the imagination. He
does not possess any technical degree in engineering or computer science and has never worked
professionally for any tech company or tech role.
The following are a few statements that DeCapua made which invalidates him as a technical
expert.
Page 6300:
       “metadata is more of a word that’s used by attorneys.”
This is laughably false. Metadata is commonly used in forensics, emails, and many other
computing areas where “extra” data is stored along with the main data such as Alternate Data
Streams in NTFS or extra data describing videos, pictures, etc.
Page 6332:
       “And the best way computers count are, instead of using base 10, it's up to 16, a nice
       even number. And normally with computers, hexadecimal is represented with ones and
       zeros, but to make it a little more understandable for us, they designate, letters to
       represent values.”
… Mr. DeCapua, what you’ve just said is one of the most insanely idiotic things I have ever
heard. At no point in your rambling, incoherent response were you even close to anything that
could be considered a rational thought. Everyone in this room is now dumber for having listened
to it. I award you no points, and may God have mercy on your soul.
We are all dumber for having read this. It makes no sense and is entirely wrong.
Page 6565:
       “So our counting system has base 10, we count through 10. Computers, because of the
       way they’re built and how they work, it's easier for them to count using a base 16.”
This statement makes me cringe. No, computers don’t “count in hex”. Hex isn’t used because it’s
a “nice, even number”— so is 10. Computers are not built with 16 different possibilities—If he
has designed a computer that uses spin, charge, phase, flux and other qubits then that’s called a
quantum computer, and we would love for him to please gift society with his invention and claim
       Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 15 of 28

14

the Nobel prize. But otherwise, computers use only voltage/current in its binary system,
related in Ohm’s law as I = V / R. Power is related via the power law, P=VI. Thankfully,
Einstein was wrong and quantum mechanics have thus far held up as valid otherwise transistors
would not work—nor would any modern technology. Quantum entanglement may well be
spooky action at a distance, but it is science nonetheless! Anyway, computers are binary; On or
off, 1 or 0. DeCapua doesn’t seem to fully understand very basic computing and mathematics.
Hexadecimal is just a different way to represent data—it provides a more human-friendly
representation of a computer’s binary language. But ultimately hex, or Base16, is just a data
format like ascii, Unicode, base64; All are encoding schemes. Hexadecimal is reasonably
considered the next step up from binary—it’s an easy representation of raw binary data for
humans to easily convert back and forth and which is reasonably concise. Let’s educate DeCapua
and find out why:
Binary can be converted to base 10 as such:
[11000101]. Each binary bit represents a power of 2, increasing from right to left. Thus, 8 digits
(a byte) would have the following decimal values:
2​7 ​2​6 ​2​5 ​2​4 ​2​3 ​2​2 ​2​1 ​2​0
11000101= 1x2​7​+1x2​6​+0x2​5​+0x2​4​+0x2​3​+1x2​2​+0x2​1​+1x2​0
             = 128+64+0+0+0+4+0+1
             =197
So, the 8 binary digits of 11000101 is equivalent to the 3 decimal digits 197​10​. That is NOT an
easy conversion to make—nor is the reverse:
197. Here's our digits in decimal:
128 64 32 16 8 4 2 1
Start with the highest decimal value smaller than the number to convert: 128 (2​8 ​is 256 which is
too big). If this number ‘fits’ in our current number (197) ie) less than or equal to, then we place
a one in the corresponding digit location (8​th​ digit), subtract then repeat:


2​7​:​ ​128<=197?         2​6​: 64<69?      2​5​:32<5?             2​4​:16<5?
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 16 of 28

15

Yes: 2​7​=1          Yes: 2​6​=1          No: 2​5​=0            No: 2​4​=0
197-128=69           69-64=5              5-0=5                 5-0=5


2​3​:8<5?            2​2​:4<5?            2​1​:2<1?             2​0​:1<1?
No: 2​3​=0           Yes : 2​1​=1         No : 2​1​=0           Yes : 2​0​=1
5-0=5                5-4=1                1-0=1                 1-1=0


Always end on 0. So, our number is: 11000101​2 ​as we would expect.
Decimal is not an easy conversion because 10 is not a power of 2. But, 8 is. So is 16. Base8 is
known as octal and can be used to represent raw data as well, but it’s less concise than say, 16, or
hexadecimal. Hexadecimal provides a nice lookup table for each nibble (4 bits). Therefore, we
need only break our digits into groups of 4s and transcribe:
0000-0                    0100-4                        1000-8                 1100-C
0001-1                    0101-5                        1001-9                 1101-D
0010-2                    0110-6                        1010-10-A              1110-E
0011-3                    0111-7                        1011-B                 1111-F


Easy! So, 1100 0101 becomes C5 and vice versa.
Thus, in hexadecimal we can represent 8 binary digits with only 2 hexadecimal digits. This is an
easy compression of data in addition to readability.
Forget expert or amateur, DeCapua is not even a beginner yet. He does not understand very
simple computing or basic mathematics of number systems—A prerequisite for any introductory
engineering course.
Finally, on pages 6612 and 6613:
         Q: A UUID doesn’t have to be in base 16, right ?
         A: They have to be in base 16
         Q: Isn’t it a fact that UUIDs can also be created in base 32?
         A: No
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 17 of 28

16

       Q: Isn’t it a fact that UUIDs can also be created in base 64?
       A: All UUIDs are in hex
       Court: But have you ever seen or do you have experience with either base 32 or base 64?
       A: No, and I don’t see them in practice in digital forensics.
First of all a UUID (universally unique identifier) is just a 128-bit number. That's it. It's a tacky
way to guarantee uniqueness by taking advantage of the range of values within 2^128. The use of
hex is simply a concise format for the 128-bit number, nothing more.
Base64 is huge on the internet and especially with respect to email, yet he’s ‘never seen it in
digital forensics?’ (As opposed to analog forensics?) How is that possible? In fact, base64
appears in at least government exhibits 3544, 3552, 3549, 3570AZ, and throughout these raw
authentic emails. But he doesn’t know what it is? Incredible. Based solely on his hexadecimal
and base64 testimony it’s clear he cannot possibly be taken seriously as any sort of expert. After
reading this testimony, no company in silicon valley would hire this guy to take out their trash let
alone touch a computer. Again, not only is he not an expert but he’s not even graduated to the
beginner level yet; Understanding these number systems, encoding, and how computers work is
a prerequisite for ee101. So how is it that someone who isn’t even a beginner qualifies as an
expert? He’s incompetent, reckless, and cares nothing of the scientific method and yet he’s a top
FBI agent. Truly that should scare each and every one of us. With this man considered a “Cyber
expert” it’s no wonder the incompetent FBI have had so much trouble tracking down leakers,
most notably the actual Vault 7/8 wikileaks perpetrator.
Finally I want to discuss email spoofing. Spoofing is used as a term to describe the process of
creating and sending an email from someone that didn’t send it—Essentially all aspects of the
email remain constant except changing the “from” field to conceivably any email address of your
choice. Email spoofing is common in both phishing and social engineering attacks, of which I
am experienced in performing. The purpose of these attacks is to trick the recipient into doing
something malicious or potentially harmful to themselves. Creating a fake email and uploading it
to your sent box is not spoofing—it accomplishes nothing. You can’t trick someone into clicking
on a link in your own sent box. Therefore, DeCapua has proposed something entirely new which
I dub “DeCapua spoofing” or “DeCapuaing” and is thus defined:
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 18 of 28

17

“DeCapuaing”- A self-spoof whereby an individual fakes an email from himself and uploads
it to his own sent box for the purpose of self-trolling or trolling the inevitable FBI investigation
by embedding Rick Astley in the email therefore rickrolling all future FBI agents.
Despite the fact that DeCapua is a fraud the judge labels him an expert in “email analysis” on
page 6306. Which raises the next question—how does a novice in technology label someone else
as an expert? It’s too easy today to Google a topic, read a few articles and pose as an expert. No
judge can determine expertise that he himself doesn’t possess. And so we are left with this
outbreak of malware of the mind; an epidemic destroying innocent lives.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 19 of 28

18

     VII: Emails 2 and 3 and the “hidden” timestamp (GX3550,
                               GX3552)
At page 6253, on the eve of summation, the prosecution claims that DeCapua can now
definitively say the emails are fake. Recall earlier that the judge previously ruled on 12/6 that his
testimony was pure speculation and would not be presented to the jury. Now, three days before
Christmas and the loss of a jury which would result in a mistrial—now there has been a
breakthrough. He thinks he discovers something at 1:30 AM that morning and wants to present
his findings to the judge and jury. Why is all this relevant? It was reckless to ever pursue
DeCapua’s testimony so late in the trial. As a professional, I find it impossible for him to
properly fully vet any theory in such a short time frame. His actions have real consequences. I’ve
worked in a field within technology where the software I write could mean certain death for
human assets if not written perfectly. I always took great pride in my work and stressed to ensure
my code never cost a human life. You go above and beyond to ensure safety above all else. If I
was ever pushed on a deadline where I could not ensure this safety then I refused and protested
its delivery. You don’t just take orders—DeCapua was incredibly irresponsible and reckless in
his lackadaisical work.
On page 6309, DeCapua acknowledges that there is no standard for generating message IDs
within emails and therefore each message ID is undefined per the specification and
implementation defined. He then claims on page 6310 that blackberry has a “hidden” timestamp
embedded in their message ID. This is pure speculation based entirely on inductive evidence
from a relatively few emails. First of all, the timestamp is not hidden at all—it’s readily apparent
in the structure of the blackberry message ID. What’s also readily apparent is the term
“decombobulater.” This is not a real word. Decombobulator is like a gonculator or
Eierschalensollbruchstellenverursacher. It's a joke word, not meant to be taken seriously like the
undefined message ID it represents. Programmers routinely embed little Easter eggs in the
projects we develop—you'll find them in everything from games to professional
software—either with or without our management's approval! The use of “decumbobulator” here
is highly relevant, not only as a shoutout to the blackberry devs, but also at the flippant attitude
of the devs regarding something as trivial as an email message ID—Blackberry had some fun
with it. Email message IDs are not a serious matter and at their inception back in 1998 (RFC
2392), never intended to make a court appearance. I highly doubt developers at blackberry every
intended their “decumbobulator” string to be unveiled and highly scrutinized here in the court of
        Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 20 of 28

19

law; their proprietary behavior of message IDs used to convict a man of wire fraud. No, email
was not designed with authenticity or the FBI in mind. The use of a Unix timestamp in addition
to numerous other unrecognized variables is an implementation decision that could be changed at
any time without warning or announcement. Some programs crash after a Microsoft Windows
upgrade due to the program’s use of some undocumented functionality that was changed and
caused an unknown state. This unprofessional use of undocumented functionality is sometimes
incorrectly blamed on Microsoft, but just as DeCapua made assumptions of undefined behavior,
ultimately the behavior is indeterminate and only makes an ass of the one who assumes.
DeCapua suffers from apophenia, as he tries to find meaning and significance in random,
coincidental, or impersonal data. “Our understanding of our world is systematically biased to
perceive meaning rather than randomness and to infer cause rather than coincidence. And we are
usually completely unaware of these biases"—Chabris and Simons, The Invisible Gorilla. Those
who believe that these meaningless coincidences are truly meaningful call it synchronicity, an
expression coined by Carl Jung.
6315:
         Q: “... offer an opinion as to whether or not this email is authentic?
               — Yes, it’s fake.
         Q: “Is that simply because the date and time… don’t match the timestamp conversion?
          ​    —​That’s correct
Wow this is incredible. Let’s take a look at these emails in GX3550/3552. This is quite an
astonishing proclamation. Due to a perceived anomaly in an undefined field he claims that the
message ID must be fake and therefore the email itself fraudulent. What does it prove when you
find an anomaly with inductively deduced data from an undefined source? Absolutely nothing.
Undefined is undefined. No speculation can ever be stated as a certainty regarding undefined
functionality. If you find that 3/0 results in 12 in a given CPU does that mean it will always
result in 12? 3/0 is, by definition, undefined. You can make no assumptions of what garbage data
resides in any undefined CPU register after a 3/0 operation no matter have many times you get
12 as a result. Any statement to the contrary is an absurdity. I find agent DeCapua’s testimony
not only false, inconsistent with computer science and fundamental engineering principles, but
also incredibly reckless.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 21 of 28

20

Why couldn’t the message ID combine a random salt with the UNIX timestamp? Perhaps
sometimes code flow dictates a secondary method for the message ID generation? Perhaps traffic
affects the use of the timestamp? There are any number of variables and deviations unknown to
DeCapua that could affect the software on blackberry’s server and how it construct an undefined
data field. We can’t see the source code or logic that dictates what influences these values. What
if the time on the server is incorrect or in a faulty state? As a system administrator I’ve seen
many strange network anomalies and software failures due to failing hardware or even
specifically servers with wrong dates/times due to NTP desync issues.


The Invisible Gorilla
Stranger yet, the one real pattern I see from government exhibits GX 3579-A and 3579-B is the
specific server bxe1141.bisx.prod.on.blackberry. If you look at all the other servers and time
information, none of them list this server except for the two emails with the wrong Unix time in
the message ID. Coincidence? Coincidence that the very two emails with inconsistent message
IDs also share only one common trait—the same server sent both? Highly improbable. Two
emails with the same server and the same time issue. Hmm. To me this is indicative of either a
time issue with the server that generates the incorrect UNIX timestamp for the message ID OR
the bisx server is either a test or production machine running different software for generating
the message ID—perhaps even a bug in rollout of new software! Since the algorithm for
generating the message ID is undefined there is no guarantee of consistency.
Why does agent DeCapua not notice this very obvious and potentially very critical pattern that I
picked out instantly? Bias and ignorance. DeCapua doesn’t want to encounter any logical
patterns that may legitimately explain the perceived message ID anomaly. And therein lies the
problem—DeCapua is not only NOT experienced in technology, he is not a scientist. Once
again, he does not follow the scientific method that any professional would do. He is clearly not
seeking the truth. His ​confirmation bias​ overrides all other logic. Maybe he did notice the
obvious pattern—the invisible gorilla—but consciously chose not to disclose it because it didn’t
validate his conclusion? Either way this is exactly why amateurs should not testify as experts,
especially FBI agents—they seek guilt and persecution above all else.
At 6317 DeCapua states his assumption that the defendant must have taken a legitimate email
from the date of the message ID timestamp and then simply reused the message ID when
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 22 of 28

21

creating this fraudulent email. So, what, 6 months after the end of some email chain the
defendant “DeCapuaed” the email? To what end? Look at the content of this email and explain
how that makes any sense. DeCapua is just grasping for straws and pulling theories upon theories
out of thin air instead of going with the simplest, logical theory—the emails are authentic. More
apophenia as DeCapua desperately searches for meaning and causation that doesn’t exist.
At 6320 DeCapua acknowledges his theory regarding the July email does not apply to the email
with the 2087 UNIX timestamp in the message ID. Yet, even with zero theories as to how this
message ID was derived, let alone why any of these emails were “DeCapuaed”, he is unyielding
in his assertion of fraudulence. Zero proposed theories, but absolute confidence that it must be
fake. I can honestly say not a single technical person in the entire world would ever say with
absolute certainty that this email must be fake based entirely on the undefined message ID
implementation. Not one. It should be noted that the discussion of the UNIX timestamp seemed
to confuse the court enough that at 6579, the notion of a UNIX timestamp in the message ID
field appears to merge with the datetime field of the email itself as if the email itself showed a
future date—it does not. Both emails show a correct date. It is only in the undefined message ID
field where the speculated discovery of a UNIX datetime stamp exists. Nowhere else. No other
abnormalities and with no theory about the 2087 message ID he still states for the record that
both emails are absolutely fake—I just can’t process this idiocracy. His theory has devolved into
the Winchester house with all these special cases and uncertainties. Yet, within these spiral
staircases at the top he still has no theory for the generation of the message ID. Was the value
randomly generated? That’s the only other real possibility if it wasn’t taken from a real message
ID. If you are not going to use an existing header why even keep the some structure? There are a
million questions but no answers from DeCapua.
On cross examination at 6332:
       Q: You haven’t confirmed with blackberry about what other possibilities exist within
       their computer infrastructure that could potentially explain this, have you?
       A: No
As Thomas Paine once said: “It is error only, and not truth, that shrinks from further inquiry.”
The evidence of undefined message IDs alone should have been sufficient to dissuade any
technical expert from ever testifying that the emails were definitively fake. It’s unfathomable.
This fact combined with the simple observation I noted regarding the two emails processed by
     Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 23 of 28

22

the same blackberry server and my own speculation of something different most likely
occurring on this server that directly caused the message IDs AND the fact, again, that the
content of these emails was recognized as authentic—I can state with high confidence that the
emails the FBI swear are fake are in fact, authentic.
        Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 24 of 28

23

                          VIII: Email 4 and UUIDs (GX3351)
Page 6309:
         DeCapua: “Message ID, there’s no standard for what it’s supposed to look like; it just has
         to be unique, but every company has their own twist or spin.”
Page 6589:
         Q: Based on your review of this message ID and your familiarity with hex characters, and
         you able to offer an opinion as to whether or not this message ID was fabricated?
         A: It’s fake.
         Q: Based on testimony that this message ID was fake, are you able to offer an opinion as
         to whether or not this email was sent on 3/26/2012?
         A: It was not.
Wow, once again, incredible confidence based on an undefined field. This message ID, which
appears to be of a UUID format, is declared fraudulent due to a ‘U’ in the field and therefore the
entire email a fake. Absolute confidence, but wait:
6331:
         Q: It’s also possible that a message ID could use a format that looks like what you are
         describing, but not actually use hex?
         A: It's possible
Yet, 6334:
         Q: What is the fact that a message ID is different from what you would expect for a hex
         ID can’t definitively show you that this particular email was never created, right?
         A: “It’s so far outside the realm of possibility that that is why I say definitively this is a
         fake email”
“So far outside the realm of possibility”—like DeCapua being a technical expert in anything?
This is quite a statement to make about software you know nothing about and an undefined data
field. I can state the following, to my knowledge as a software engineer, the C compiler does not
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 25 of 28

24

fail to compile because a ‘U’ exists in a UUID nor does it crash. A program does not halt at
runtime if a UUID is displayed with a ‘U’ nor does it kernel panic (well I guess unless you
program it to do so). The purpose of the UUID is merely to guarantee uniqueness. In some
implementations, specifically for internal structures like message IDs, all types of string formats
are used. How could one tell if a UUID-like string is a UUID as governed by its specific RFC
and not just some other data structure used for uniqueness? It is not possible. I can state that
many UUIDs I have used in, say, named mutexes or other synchronization objects used for
multi-process communication have contained non-hexadecimal characters. Many did not meet
the RFC for UUIDs—but worked nonetheless because its purpose was to guarantee uniqueness.
Now, I don’t recall if I ever used a ‘U’ specifically, but it is certainly within the realm of
possibilities for a ‘U’ to exist in a string, and thus, his assertion is ridiculous.
Finally, in open court DeCapua once again presented his demo. He also acknowledged that in the
past two weeks since his first demo for the judge he still has not attempted to contact yahoo and
verify his baseless assumption that uploaded emails are not flagged.
DeCapua’s demo of the backup and restore of emails is like announcing to the world that you
have discovered a new way to sit in a chair: You turn it on its side and then sit laying across the
ground. Ok, congrats I guess? It’s new, sure, but like DeCapuaing, it’s not in any way useful.
Why in the world would you sit in a chair in this manner? Why in the world would you spoof
yourself or modify emails in your sent box about real events and conversations? Perhaps you
must do it in tandem while laying across the floor in the chair?
Have at it
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 26 of 28

25

                                    IX: Conclusion
I conclude that no evidence suggests any of Mr. Amanat's emails were fabricated; they were all
authentic.
DeCapua’s testimony should have been the following:
DeCapua: I speculate based on undefined fields in the message ID that these emails could
possibly be fabricated.
Court: Thank you, very special agent DeCapua. Here’s a participation trophy and a pat on the
back – You can go back to your little sandbox now and let the grownups finish talking.
Unfortunately that isn’t how it transpired. People’s lives are at stake and DeCapua made
erroneous and fallacious statements with some presumption of knowledge or intelligence that
isn’t there. He has decided to take the haphazard approach in which he neither seems to care
about the consequences of his actions nor the people he’s hurt. He never should have taken the
stand at such a short notice. He was irresponsible and reckless and his egregious mistake has cost
an innocent man severely. If DeCapua worked for any self-respecting entity he would be held
responsible for his own actions and fired immediately. Fortunately, he works for the FBI so they
are likely to give him another “Investigator of the year” award and promote him for a job well
done.
These FBI agents possess no technical abilities. They learn the smallest bits and pieces to
become dangerous—they learn enough to be able to Google search and even recognize what may
appear to be a UNIX timestamp—but not enough to analyze what they are seeing in context, how
it relates to the issue at hand, or the background and experience to professionally understand
applicable technical concepts. They can shoot a gun but they can’t think critically. Essentially,
the agent sees increasing numbers and makes the simplest of observations that he then applies
erroneously to a misunderstood concept and then draws a fallacious conclusion that he recklessly
pursues, never once realizing his own extraordinary ignorance of the subject matter at hand.
Dumb people are blissfully unaware that they’re dumb—which is perfectly fine until they are
granted dominion over other people and influence of their lives.
It’s important to note the self-imposed timeline here. This entire testimony was sprung on the
defense on the eve of summation—the prosecution had long since rested. In fact, the case
seemed to be highly in Mr. Amanat's favor according to multiple individuals that I’ve spoken.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 27 of 28

26

The government had literally provided no evidence at all of any wire fraud in a wire fraud
case. DeCapua was a last ditch effort to thwart the law and save the prosecution. Although he
previously only speculated one email was potentially fabricated, on 2AM days before the jury
would have been lost, he decides that he can now testify with absolute certainty that three
different emails are fraudulent—emails with nothing to do with the case whose content was
recognized and even in at least one incident, some of the emails were even recognized. The FBI
seem content to shotgun a last-second theory on a whim—no time for testing and validation. And
so, DeCapua gave misleading and fallacious testimony with reckless disregard for the truth,
engineering professionalism, and human life—and all to confuse and confound the jury; The
defendant was accused of witchcraft—sending emails from the future. The defense had no time
to find an expert and refute the FBI’s testimony and so the judge and jury were successfully
infected with the malware of the mind and subsequently found the defendant guilty. Due to this
fact, Mr. Amanat is due another trial without the idiocracy of DeCapua.
As I stated at the onset, this is the second case I’ve found in the past several months in which 1.)
an unqualified, incompetent FBI agent claimed technical expertise that he obviously did not
possess and 2.) the FBI agent used his power and authority to claim expertise and make
misleading, malicious, and false technical assertions with a reckless disregard for the truth or
consequences; these baseless claims then directly resulted in the loss of liberty to the defendants.
Despite no actual, legitimate evidence and no technical expert in the world who would back their
claims, these FBI agents have discovered that they can corrupt, distort, and manipulate technical
data to influence the court. Finding one case is perhaps an anomaly, but two is a trend—how
many innocent people are in prison today due to FBI malfeasance? This is an abomination that
must be stopped. As Upton Sinclair once said, "It is difficult to get a man to understand
something, when his salary depends upon his not understanding it!"
I swore an oath to protect and defend the constitution from enemies both foreign and domestic.
To date, the greatest existential threat to the American people and the United States Constitution
is the United States government itself. Namely, the FBI and corrupt criminal justice system,
which assaults its own people. Armed with a rudimentary misunderstanding of technology, the
FBI have finally embraced technology and successfully perverted it as a powerful medium
through which it can spread its malware of the mind and destroy innocent lives.
      Case 1:17-cr-00548-PAC Document 455-16 Filed 02/24/21 Page 28 of 28

33

                                       References
GX 3553: 1​st​ email chain
GX 3549: raw email
GX 3550: 2​nd​ email 3/10/09 from Omar
GX 3552: 3​rd​ email 12/2/08 from Omar
GX 3551: 4​th​ email 3/26/12 from Omar
GX 3579A: email 2 with timestamp conversion
GX 3579B: email 3 with timestamp conversion
GX 3556: Kaleil sent emails message ID RE: Email 1
Y1: Failed login attempt from Romani
Y2: Failed login attempt from Netherlands
Y3: Shows successful Russia login
GX 3580: Yahoo SW returns
